       Case 1:19-cv-01125-MV-JHR Document 18 Filed 05/11/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


EUGENE WROTEN,

       Plaintiff,
v.                                                                   No. 19-CIV-1125 MV/JHR

WALMART,

       Defendant.


                 ORDER ADOPTING THE MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       This matter comes before the Court on Defendant’s Motion to Dismiss Plaintiff’s

Complaint or in the Alternative, Motion for a More Definite Statement (Doc. 3), filed December

5, 2019 and Plaintiff’s Motion for Hearing (Doc. 15), filed January 22, 2020. The Magistrate Judge

filed his Proposed Findings and Recommended Disposition on April 20, 2020. (Doc. 17). The

proposed findings notified the parties of their ability to file objections within fourteen (14) days

and that failure to do so waived appellate review. To date, the parties have not filed any objections

and there is nothing in the record indicating that the proposed findings were not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

     1. The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc. 17)
        are ADOPTED;

     2. The motion seeking a more definite statement is GRANTED;

     3. Plaintiff may file an amended complaint within thirty (30) days of the entry of this
        Order; and
 Case 1:19-cv-01125-MV-JHR Document 18 Filed 05/11/20 Page 2 of 2



4. Plaintiff’s “Motion for Hearing” (Doc. 15) is DENIED.




                                     _________________________________
                                     UNITED STATES DISTRICT JUDGE
